per CURIAM:
Appellant was charged with a violation of the “Bolita Act,” consisting in that on October 8, 1961 in Ponce, Puerto Rico, he had in his possession and control a list which he used in connection with the illegal game of bolita. Oral evidence was presented by both parties. The People presented also, and it was admitted, a white paper list, about fourteen and a half inches long by two and one fourth inches wide, which had been apparently torn from a narrow paper roll of the kind used by a regular adding machine, having printed thereon, in the type of number of those machines, about 30 figures, separated into four groups. *183At the end of the last group there appeared in handwriting, with pencil, the figures 5455, 3193, 4072, 2605, and 1021, without periods, lines or commas between them.
The court found him guilty and imposed eight months in jail. He appealed and assigns the commission of three errors, which he states thus:
“1. The Honorable Superior Court committed error in admitting opinion evidence and conclusions of witnesses.
“2. The Honorable Superior Court committed error in refusing to suppress documentary evidence inadmissible in evidence.
“3. The Honorable Superior Court committed error in determining what list was bolita material.”
We have carefully studied the transcript of the evidence. We conclude that none of those errors was committed.
The evidence for the prosecution, which was believed by the trial court, may be summarized thus: The defendant was traveling in a vehicle belonging to him together with Doel Colón, his son and who was a minor.
When he realized that policemen Beato Alvarado and José A. Rios were present, his son, who was driving at that moment, stopped the car and then moved towards the right side of the front seat. At that moment defendant delivered to his son a list of white paper. The boy ran towards the cane field and policeman Rios pursued him. The minor threw away the paper in the cane field and the policeman recovered it. Said paper was admitted in evidence. The policemen arrested defendant-appellant and the latter told policeman Rios the following: “I’m in bad luck. Just think, because of four warrants of arrest they have taken my wife with bolita and now they take me.” (T.E. p. 27.)
It is inferred from that evidence that the defendant voluntarily surrendered the list when he delivered it to his son who in turn threw it into the cane field. An illegal search was not proved.
*184Pursuant to our holding in People v. González, 83 P.R.R. 432 (1961) and People v. Del Valle, 83 P.R.R. 439 (1961), the list was admissible in evidence, particularly with respect to the last five figures in handwriting.
From the testimony of one of the witnesses for the prosecution it was shown that the list was connected with the bolita game. At the request of the prosecuting attorney the court took judicial notice of how the prohibited game was operated. As to the lack of the use of dashes, see what we said in People v. Correa, 86 P.R.R. 518 (1962). Defendant himself, while traveling with the policeman towards the town of Juana Diaz, admitted that he had been caught with the bolita game.
The judgment appealed from will be affirmed.